DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities: typographical error of the word “along” in claim 21. Instances of the word “alone” should be replaced with the word --along--. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US 2009/0301253 A1) in view of Takano et al. (US 2017/0173792 A1).
Regarding claim 1, Nishida et al. teach a method of moving a payload comprising: receiving a command (“instruction current values”) to carry (via Fig. 1-2, element 13; effector) a payload (Fig. 7, element 130; conveyance target) from a first location (Figs. 3-4, element A; “current position”; also see Fig. 7, element 100) to a second location (Figs. 3-4, element F; “target position”; also see Fig. 7, element 101; paragraphs 0065-0068, 0074, 0079, 0084-0085); moving the payload along a first portion (Figs. 3-4, 6 and 8-9, element A>>C) of a path (Figs. 3-6 and 8-9, element A>>F) between the first and second locations using a robotic arm (Figs. 1-2, element 1), the first portion including the first location (paragraph 0067-0070), moving the payload along a second portion (Figs. 3-6 and 8-9, element D>>F) of the path using the robotic arm, the second portion including the second location (paragraph 0067-
While Nishida et al. teach that position data are determined from driving positions of actuators 4 (paragraph 0068), Nishida et al. are silent regarding the driving positions of actuators 4 being determined “by a position detector.” Takano et al. teach a technique for determining position of an actuator (Fig. 2, element M) using a position detector (Fig. 2, element E; paragraph 0026). It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Takano et al. to the prior art system taught by Nishida et al. Application of the well-known technique would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including the position of the actuator being determined “by a position detector” to generate the first position data.
	Regarding claim 2, Nishida et al. teach the method as applied to claim 1 above, wherein the method further comprises: picking up the payload with the robot arm at the first location, and depositing the payload with the robot arm at the second location (paragraph 0079-0080, 0084).
	Regarding claim 3, Nishida et al. teach the method as applied to claim 1 above, wherein the payload is held stationary (stopped at point A) before the moving at the first location and is held 
	Regarding claim 4, Nishida et al. teach the method as applied claim 1 above, wherein the variable force is in a direction opposite to the direction of movement (Fig. 6, deceleration) of the robotic arm (deceleration; paragraph 0072, 0076).
	Regarding claim 5, Nishida et al. teach the method as applied claim 1 above, wherein the first [or] second portion of the path extends over at least 20% of the path (Fig. 3). Referring to Fig. 3, note that the length of the path portion from A to C2 is shown in Fig. 3 to have a length greater than 20% of the length of the path from A to F.
	Regarding claim 7, Nishida et al. teach the method as applied claim 1 above, further comprising: determining the position of the actuator during the second portion of the path to produce second position data, repeating the moving of the payload, or of a further similar payload, along the path, and determining the predetermined force based at least partially on the second position data (paragraphs 0068, 0073-0074, 0080-0083).
	Regarding claim 8, Nishida et al. teach the method as applied claim 1 above, wherein the payload follows the robotic arm during the movement along the first portion of the path (payload is raised upward in z-direction from A>>B) and the payload leads the robotic arm during the movement along the second portion of the path (payload is lowered downward in z-direction from E>>F; Fig. 8; paragraph 0067).
	Regarding claim 9, Nishida et al. teach a robotic system, comprising: an end effector (Figs. 1-2, element 13) arranged to carry a payload (Fig. 7, element 130; paragraph 0058, 0063), a first actuator (Figs. 1-2, element 4) arranged to generate a force (via drive current) to move the end effector, a control system (Fig. 1, element 30) arranged to control the first actuator (paragraph 0061, 0064), and 
While Nishida et al. teach that position data are determined from driving positions of actuators 4 (paragraph 0068), Nishida et al. are silent regarding “a first position detector” being arranged to determine the position of the first actuator and to output first position data to the control system. Takano et al. teach a technique for determining position of an actuator (Fig. 2, element M) using a position detector (Fig. 2, element E; paragraph 0026). It would have been obvious to a person having 
Regarding claim 10, Nishida et al. teach the robotic system as applied claim 9 above, further comprising: a second actuator (Figs. 1-2 and 7, element 4) arranged to generate a force to move the end effector (paragraph 0053), and 
Nishida et al. are silent regarding a second position detector. Takano et al. teach the technique for determining position of an actuator (Fig. 2, element M) using a position detector (Fig. 2, element E; paragraph 0026). It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Takano et al. to the prior art system taught by Nishida et al. Application of the well-known technique would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: a second position detector arranged to determine the position of the second actuator and to output second position data to the control system.
Regarding claim 21, Nishida et al. teach the robotic system as applied claim 9 above, wherein the system is arranged to carry out a method of moving a payload comprising: receiving a command (“instruction current values”) to carry a payload (Fig. 7, element 130; conveyance target) from a first location (Figs. 3-4, element A; “current position”; also see Fig. 7, element 100) to a second location (Figs. 3-4, element F; “target position”; also see Fig. 7, element 101; paragraphs 0065-0068, 0074, 0079, 0084-0085), moving the payload [along] a first portion (Figs. 3-4, 6 and 8-9, element A>>C) of a path (Figs. 3-6 and 8-9, element A>>F) between the first and second locations using a robotic arm (Figs. 1-2, element 1), the first portion including the first location (paragraph 0067-0070), moving the payload [along] a second portion (Fig. 3-6 and 8-9, element D>>F) of the path using the robotic arm (paragraph 0067-0070), the second portion including the second location, wherein, during the movement [along] the first portion of the path, at least one actuator (Figs. 1-2 and 7, element 4) of the robotic arm is driven to exert a predetermined force to accelerate the payload (Fig. 6, “acceleration region”; Fig. 9) and the position of the actuator is determined by along] the second portion of the path, the at least one actuator of the robotic arm is driven to follow a predetermined sequence of positions (Fig. 3, element D1>>E>>F), or to exert a variable force to decelerate the payload (Fig. 4, “deceleration region”), the predetermined sequence of positions [or] the variable force being determined based at least partially on the first position data (paragraph 0072-0074).
While Nishida et al. teach that position data are determined from driving positions of actuators 4 (paragraph 0068), Nishida et al. are silent regarding the driving positions of actuators 4 being determined “by a position detector.” Takano et al. teach a technique for determining position of an actuator (Fig. 2, element M) using a position detector (Fig. 2, element E; paragraph 0026). It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Takano et al. to the prior art system taught by Nishida et al. .
Allowable Subject Matter
Claims 6, 11-14 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/Dale Moyer/Primary Examiner, Art Unit 3664